Citation Nr: 1206147	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-49 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for a right leg disability, claimed as due to back disability.

4.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.  The Veteran withdrew his request for a RO hearing in January 2011.  The Veteran testified at a Board hearing in June 2011; the transcript is of record.

The issues of entitlement to service connection for back disability, leg disability and eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

In a June 7, 2011 written submission and at the June 7, 2011 Board hearing, the Veteran withdrew the appeal of entitlement to service connection for neck disability.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for neck disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to service connection for neck disability in a June 7, 2011 written submission and at the June 7, 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for neck disability is dismissed.  


ORDER

Entitlement to service connection for neck disability is dismissed.


REMAND

The Veteran asserts that while stationed in San Diego, California he injured his back when he fell off the monkey bars and fell on the side of a trench.  (T. at 3-4.)  He reported that as he fell he felt pain shoot down in his right leg.  (T. at 4.)  He stated that he was sent to the dispensary and stayed for three or four days.  (T. at 4-5.)  He stated that he was told that he had bruised his back.  (T. at 4.)  He reported that x-rays were conducted and he was treated with heat and vibration.  (T. at 5.)  His back was wrapped up and he was released to his platoon.  (T. at 5.)  The Veteran testified that his back bothered him his entire period of service.  (T. at 6.)  He denied any post-service treatment for his back.  

With regard to his claimed eye disability, the Veteran testified that he served as a welder at Camp Lejeune, North Carolina.  (T. at 20.)  He worked with an LM-62 welder or wheel-mounted welder which did not have a strong visor.  (T. at 21.)  He wore eye protection but he stated that it was not "thick" and the welder "gave off a very powerful...radiation from the bead of the weld."  (T. at 22-23.)  He testified that he was also exposed to fumes from welding.  (T. at 24.)  He testified that he performed oxy-acetylene welding and aluminum welding and his eyes were injured.  (T. at 21-22.)  He stated that he has "dots" in his eyes and that his eyes "run" and "burn."  (T. at 21.)  The Veteran's DD Form 214 reflects that his military occupational specialty was 'metal worker' and the related civilian occupation was 'welder.'  

The Board notes that the Veteran's service treatment records have been determined to be unavailable.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

In light of the Veteran's statements and testimony pertaining to in-service injuries to the back and eyes, and his assertions that his symptoms continued throughout service and following service, the Board has determined that the Veteran should be afforded VA examinations to assess the nature and etiology of his claimed back, leg and eye disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

At the Board hearing, the Veteran seemed to indicate that he attempted to obtain treatment for his back at a VA Medical Center (VAMC) in or about 1971 but was told that it was not serious.  (T. at 8.)  The Veteran also testified that he sought treatment at a VAMC in 1985 related to a drive-by shooting.  (T. at 11.)  The Veteran should be requested to identify the VAMC(s) in which he sought treatment, and the dates of treatment, and such records should be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as detailed, the Veteran claims entitlement to a right leg disability as due to his back disability.  Proper VCAA notice should be issued to the Veteran with regard to any information and evidence needed to substantiate and complete a claim pursuant to 38 C.F.R. § 3.310 (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue proper notice to the Veteran which complies with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim of service connection for right leg disability under the provisions of 38 C.F.R. § 3.310, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Request that the Veteran identify the VAMC(s) in which he sought treatment in 1971 and 1985, and request that he provide the specific dates of treatment.  Following further information from the Veteran, an attempt should be made to obtain the Veteran's VA treatment records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed back and right leg disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the back.

b)  For each disability of the back found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to the incident that the Veteran has credibly described (i.e., a fall from monkey bars onto the side of a trench, causing pain in the back and leg)?

c)  Please identify all disabilities associated with the right leg, to include the presence of any radiculopathy or sciatica.

d)  Does the Veteran have any disability of the right leg that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a back disability?

e)  If not, has any disability of the right leg at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to a back disability, and if so, what measurable degree of right leg disability is due to a back disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should be notified that the Veteran's service treatment records are unavailable for review.  The examiner should reconcile any opinions with any post-service treatment records, and lay statements and testimony of the Veteran.

4.  Schedule the Veteran for a VA ophthalmology examination in order to determine the nature and etiology of his claimed eye disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the eyes.

b)  Please state whether each disability of the eye is an acquired disability, or a developmental defect, as set forth in 38 C.F.R. § 4.9.

c)  If the examiner determines that the Veteran has a developmental defect of the eyes, to include refractory error, was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

d)  If the examiner determines that the Veteran has a current acquired disability of the eye, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury as a welder?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should be notified that the Veteran's service treatment records are unavailable for review.  The examiner should reconcile any opinions with any post-service treatment records, and lay statements and testimony of the Veteran.

5.  After completion of the above, the RO should review the expanded record and readjudicate the claims of service connection for back disability and eye disability, and adjudicate the claim of service connection for leg disability pursuant to 38 C.F.R. § 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


